In The
                            Court of Appeals
                   Seventh District of Texas at Amarillo

                                 Nos. 07-20-00353-CV
                                      07-21-00039-CV


           IN RE THE ESTATE OF MAGDALENA SANCHEZ MCMORDIE


                         On Appeal from the 251st District Court
                                  Randall County, Texas
                Trial Court No. 73551C, Honorable Ana Estevez, Presiding

                                    March 9, 2021

                 ORDER OF SEVERANCE AND DISMISSAL
                  Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      On December 10, 2020, Charles Harris McMordie, in his capacity as trustee of the

Hobart B. McMordie, II Asset Management Trust, perfected an appeal from the trial

court’s judgment, said appeal having been assigned cause number 07-20-00353-CV.

Appellees, Jose Fernando Liceaga Sanchez, Jose Jesus Quesada Sanchez, Jorge

Alfonso Quesada Sanchez, Luis Armando Quesada Sanchez, Francisco Javier Quesada

Sanchez, Alejandro Quesada Sanchez, Eva Guadalupe Quesada Sanchez, Blanca Luisa

Liceaga Sanchez, Mary Noemi Dobbs Sanchez, Rebeca Morales Liceaga, Luis Jaime

Morales Liceaga, Pablo Morales Liceaga and Alfonso Sanchez Valdez (collectively, the
“Sanchez Parties”), filed their “Notice of Cross Appeal” on December 23, 2020, the cross-

appeal having been perfected under the same cause number.

      The Sanchez Parties, as appellees/cross-appellants, have now filed their

Unopposed Motion to Dismiss Their Cross-Appeal, which is now pending before this

Court. Without passing on the merits of the case, we grant their motion to dismiss the

cross-appeal pursuant to Texas Rule of Appellate Procedure 42.1(a)(1).

      Accordingly, we sever the Sanchez Parties’ cross-appeal into cause number 07-

21-00039-CV and dismiss the cross-appeal. The Court having dismissed the cross-

appeal at cross-appellants’ request, no motion for rehearing will be entertained and our

mandate will issue forthwith.

      The primary appeal, i.e., the appeal perfected by appellant McMordie as trustee,

shall continue to disposition under appellate cause number 07-20-00353-CV.

      It is so ordered.



                                                             Per Curiam




                                           2